Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 03 March 2020 for application number 16/807,418. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-11 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  3/3/20; 9/11/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Last et al. (US 9,506,750).
Regarding claim 1, Last discloses a distance measurement apparatus (col. 1, lines 6-7) comprising: 
a light projector (col. 7, lines 36-38); 
a sensor configured to receive light projected from the light projector and reflected from a target object, photoelectrically convert the received light to an electrical signal, and obtain a plurality of phase signals from the electrical signal (col. 7, lines 30-35; col. 8, lines 5-21); and 
an interface configured to output distance data indicating a distance to the target object, the distance data being obtained based on the plurality of phase signals (col. 7, lines 42-45; col. 8, lines 20-21), 
wherein the light projector includes: 
a plurality of light emitters that are arranged two-dimensionally (fig. 2A; col. 4, lines 46-49); and 
circuitry configured to cause the plurality of light emitters to emit light a plurality of times while shifting positions of the plurality of light emitters (col. 7, lines 35-36; col. 11, lines 24-28; col. 13, lines 11-19).
Regarding claim 2, see teachings of claim 1.  Last further discloses wherein the light projector further includes a light projection optical system configured to convert the light emitted from the plurality of light emitters into divergent light and to project the divergent light toward the target object (figs. 4, 12).
Regarding claim 3, see teachings of claim 1.  Last further discloses wherein the circuitry is configured to change a light emitter to be caused to emit light among the plurality of light emitters to shift the positions of the plurality of light emitters (col. 11, lines 24-25; col. 13, lines 12-15).
Regarding claim 4, see teachings of claim 1.  Last further discloses wherein the circuitry is configured to change the positions of the plurality of light emitters, and shift the positions of the plurality of light emitters in response to the position changing unit (243) changing the positions of the plurality of light emitters (col. 13, lines 47-57).
Regarding claim 5, see teachings of claim 1.  Last further discloses wherein the circuitry is configured to cause at least two of the plurality of light emitters to simultaneously emit light (col. 13, lines 47-48).
Regarding claim 6, see teachings of claim 1.  Last further discloses wherein the circuitry is configured to shift the positions of the plurality of light emitters at every predetermined cycle such that each of the plurality of light emitters is caused to emit light once within one cycle (col. 6, lines 32-43).
Regarding claim 7, see teachings of claim 1.  Last further discloses wherein the plurality of light emitters are divided into a plurality of groups each including one or more light emitters among the plurality of light emitters, and wherein the circuitry is configured to cause the one or more light emitters (211a) included in each of the plurality of groups to simultaneously emit light (col. 9, lines 53-56).
Regarding claim 8, see teachings of claims 1 and 7.  Last further discloses wherein the circuitry is configured to switch, at every predetermined cycle, a group in which one or more light emitters are to be caused to simultaneously emit light among the plurality of groups such that each of the plurality of light emitters is caused to emit light once within one cycle (col. 6, lines 32-43).
Regarding claim 9, see teachings of claim 1.  Last further discloses wherein the plurality of light emitters are light emitters included in a vertical cavity surface emitting laser (VCSEL) (col. 5, lines 11-12).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last et al. (US 9,506,750) in view of Becker et al. (US 2016/0073081).
Regarding claim 10, see teachings of claim 1.  Last does not explicitly disclose wherein the light projection optical system includes a fish-eye lens.
In the same field of endeavor, Becker discloses wherein the light projection optical system includes a fish-eye lens (pars. 50, 52).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Last to include the teachings of Becker in order to provide wide angle view (Becker, par. 50).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486